SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1150
CA 14-00672
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


KATHLEEN CORRADO, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF LUCAS DELGATTO, INFANT,
PLAINTIFF-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHOUDARY DAVULURI, M.D., ST. JOSEPH’S HOSPITAL
HEALTH CENTER’S MATERNAL CHILD HEALTH CENTER AND
ST. JOSEPH’S HOSPITAL HEALTH CENTER,
DEFENDANTS-APPELLANTS.


MARTIN, GANOTIS, BROWN, MOULD & CURRIE, P.C., DEWITT (DANIEL P. LARABY
OF COUNSEL), FOR DEFENDANT-APPELLANT CHOUDARY DAVULURI, M.D.

HANCOCK ESTABROOK, LLP, SYRACUSE (ASHLEY D. HAYES OF COUNSEL), FOR
DEFENDANTS-APPELLANTS ST. JOSEPH’S HOSPITAL HEALTH CENTER’S MATERNAL
CHILD HEALTH CENTER AND ST. JOSEPH’S HOSPITAL HEALTH CENTER.

DEFRANCISCO & FALGIANTANO LAW FIRM, SYRACUSE (CHARLES L. FALGIATANO OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered June 25, 2013. The order denied
the motion of defendants for a directed verdict.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs.

     Memorandum: Defendants appeal from an order denying their motion
for a directed verdict at the close of plaintiff’s case (see CPLR
4401). The jury was unable to reach a verdict after the close of
evidence, and Supreme Court declared a mistrial. The appeals must be
dismissed. The court’s order denying the motion for a directed
verdict embodies “determinations in the nature of rulings by the court
during the trial and is not appealable” (Covell v H.R.H. Constr.
Corp., 24 AD2d 566, 567, affd 17 NY2d 709; see Kinker v 6409-20th Ave.
Realty Corp., 28 AD2d 907, 908, appeal dismissed 20 NY2d 796; see also
Kemp v Lynch, 283 AD2d 934, 934), either as of right or by permission
(see Radford v Sheridan Prods., 181 AD2d 667, 668).



Entered:    November 21, 2014                      Frances E. Cafarell
                                                   Clerk of the Court